UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2134



ANNETTE CHARITY,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-988)


Submitted:   December 9, 2004          Decided:     December 14, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Annette Charity, Appellant Pro Se. Debra Jean Prillaman, Assistant
United States Attorney, Richmond, Virginia; Christopher John
Burton, UNITED STATES POSTAL SERVICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Annette   Charity    appeals      the   district    court’s    order

awarding summary judgment in favor of the Postmaster General in her

civil action challenging the non-renewal of her term of employment

with the U.S. Postal Service.          We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.         See Charity v. Potter, No. CA-03-988 (E.D.

Va. July 16, 2004).           We dispense with oral argument because the

facts   and    legal    contentions     are    adequately   presented       in   the

materials     before    the    court   and     argument   would    not   aid     the

decisional process.



                                                                         AFFIRMED




                                       - 2 -